Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-8 are currently pending and have been examined.

Claim Objections

Claims 2-4, 6-8 are objected to because of the following informalities:  
The preambles of claims 2-4 are not the same as the preamble of claim 1.  Appropriate correction is required.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to because the figures 1-4, fail to include proper labels for the components/elements. The elements of the drawings should include both labels and numbers to facilitate understanding of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Information Disclosure Statements
The listing of references (CN106874125 mentioned in par 0004) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a file operation system calling module to call relevant kernel functions to accomplish desired processing”, “a fine lock module … configured for classifying”, “file system resource allocation module is configured for creating a plurality of new containers” in claims 5, and  “a file system resource statistics module … configured for: … identifying a total amount and a remaining amount of the file system soft resources” in claims 6, 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim limitation “a file operation system calling module to call relevant kernel functions to accomplish desired processing”, “a fine lock module … configured for classifying”, “file system resource allocation module is configured for creating a plurality of new containers”, “a file system resource statistics module … configured for: … identifying a total amount and a remaining amount of the file system soft resources” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Although the specification, par. 0035-0038 discloses “a file operation system calling module 2”, “a fine lock module 302a”, “file system resource allocation module 302c”, and “a file system resource statistics module 302b” as performing the functions, are described as software modules stored in memory. Further, While, the specification describes CPU, Memory, and I/O, it fails to disclose necessary algorithms to transform the processor to perform the functions. The specification lacks sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages lack antecedent basis:
Claim 1, lines 17, 21 -- the remaining amount of the host file system
Claim 1, lines 9, 10, 20, 25, 29 – the remaining host file system resources –
Claim 3, line 4, -- the container file system – 
Claim 3, line 9, -- the lock function –
Claim 5, line 9, --the lock resources-
Claim 8, line 2 –the containers--
Claim 6, lines 3-4 – the file system soft resources --
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 1-2 recites the terms “file system resources” and “host file system resources”. However, it is uncertain whether they refer to the same file system resources or different (if same, the second reference to the “file system resources” should use “the” to refer the first one and the terms should be identical (e.g. “the file system resources”).
Line 2, recites “checks lock resources”. However, it is unclear where the lock resources are located or does the lock resources are specified with the request. Lines 4-5 recites “classifying the lock resources into first locks that can be fined and second locks that cannot be fined based on granularity of the lock resources”. However, it is uncertain and not clearly understood what constitute “locks that can be fined” and “locks that cannot be fined”. It is further unclear what basis or criteria can be used to classify the lock resources. Line 6 recites “a plurality of new containers”. However, it is unclear whether the plurality of new containers is the same as the “containers” in line 2. Line 6, it is unclear what is meant by “fine replicas” (e.g. is it duplicate of the same lock). Line 7, it is unclear what is meant by the term “respective” (each new container has respective “different one of the first locks?). Line 8, recites “file resource request parameters”. However, it is uncertain whether it refers to or are same as the “access request from containers” in line 2, and/or how they are related.
 Line 12, it is uncertain what is meant by “where the first tag containers or the second tag containers execute a file system …”. For purposes of examination, it is interpreted as: in response to the first tag containers or the second tag containers executing a file system operation. Line 16, it is uncertain and not clearly understood what is meant by “where the first tag containers are deleted …” For purposes of examination, it is interpreted as: in response to determining that the first tag containers have been deleted. Line 12, it is unclear what constitutes a “file system operation” and further unclear how and where it originated (e.g. does the user request for “file system resources” trigger all the steps?). Line 13, recites the “shows lock competition”. However, it is unclear how or why there’s competition when there’s no lock requirement specified in the access requests for file system resources.  Line 12, further recites “or the second tag containers”. The term “or” makes the step optional since it may or may not happen. Therefore, the ending step is rendered indefinite. Lines 24-25 recites “allocating the host file system resources”. However, it is unclear whether it refers to the “remaining amount of the host file system resources” in line 23 (e.g. is so, then should recite “allocating the remaining amount of the host file system resources”).
As per claim 2, line 6, it is uncertain and not clearly understood what is meant by “where the file system operation needs to acquire the host file system resources”. Line 3, recites “lock competition”. However, it is unclear whether it is same “lock competition” in line 13 of claim 1 (e.g. if so, ‘the’ should be used). Line 12, it is unclear whether the “an underlying file system” is refers to the “host file system resources” in claim 1 (e.g. if so, same term as in claim 1 should be used).
As per claim 4, recites “capable of addressing demands”. However, the term “capable” renders the claim indefinite because It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to system capability that is a mere possibility but is not actually implemented or configured to perform the function of addressing demands. 
As per claims 5, it is rejected for having similar issues as claim 1 above.
Additionally, claim 5, line 7, recites “the system”. However, it is unclear whether it refers to the “A docker-container-oriented system” in line 1 or the “a file operation system calling module” in line2 or the “a system kernel” inline 3.
As per claim 7, line 2, it is unclear whether the term “an underlying file system” is refers to the “host file system resources” in claim 5 or different (e.g. if so, same term as in claim 1 should be used).
As per claim 8, line 4, it is uncertain and not clearly understood what is meant by the language “is such configure that”. Line 5, it is unclear what is meant by “container file system instances”. (When and how file system resources become file system instance?).
As per claims 2-4 and 6-8, they are rejected as being dependent on rejected clams 1 and 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106874125 A) in view of Vega et al. (US Pub. No. 20060294524 A1), further in view of Li et al. (US Pub. No. 20200012507 A1), and further in view of Olshefski et al. (US Pub. No. 20180173567 A1).

As per claim 1, Wang teaches the invention substantially as claimed including a Docker-container-oriented method for isolation of file system resources, which allocates host file system resources according to access requests from containers and checks lock resources corresponding to the access requests (par. 0002 a method for sharing system resources among multi-container systems, and an apparatus for sharing system resources among multi-container systems), wherein the method comprises the steps of:
creating a plurality of new containers by configuring fine replicas of the first locks to form respective locks (par. 0094 … kernel detects that the container system OS1 and the container system OS2 are started; par. 0075 A schematic frame diagram of an internal structure of a terminal device according to an embodiment of the present invention is shown in FIG. 1 , including: two container systems, a container system container1 and a container system container2, Before container1 and container2 access system resources, they first obtain the resource lock corresponding to the system resource by accessing the device file system lock created by the kernel in their respective /dev directories);
allocating the host file system resources according to file resource request parameters required by the new containers, wherein allocation of the host file system resources is executed during creation of the new containers par. 0011 the locked system resources are allocated to the container system, so that the container system can exclusively access the system resources; par. 0087 … allocate the locked system resource to the container system, so that the container system can exclusively access the system resource).
Wang does not expressly teach: classifying the new containers as one of first tag containers and second tag containers based on an allocation result; and where the first tag containers or the second tag containers execute a file system operation and shows lock competition or needs to use the file system resources, controlling execution of the file system operation according to an amount of the file system resources that have been allocated to the first tag container or the second tag container; and the allocation result is determined by whether the remaining host file system resources satisfies the file resource request parameter, in which: where a remaining amount of the host file system resources is greater than or equal to an amount of resources required by the creation of the new containers, allocating the host file system resources required by the new containers and classifying these new containers as the first tag containers, and where the remaining amount of the host file system resources is smaller than the amount of resources required by the creation of the new containers, allowing the new containers to share all the remaining host file system resources and classifying these new containers as the second tag containers.
However, Vega teaches: classifying the new containers as one of first tag containers and second tag containers based on an allocation result; and where the first tag containers or the second tag containers execute a file system operation and … needs to use the file system resources, controlling execution of the file system operation according to an amount of the file system resources that have been allocated to the first tag container or the second tag container; and the allocation result is determined by whether the remaining host file system resources satisfies the file resource request parameter, in which: where a remaining amount of the host file system resources is greater than or equal to an amount of resources required by the creation of the new containers, allocating the host file system resources required by the new containers and classifying these new containers as the first tag containers, and where the remaining amount of the host file system resources is smaller than the amount of resources required by the creation of the new containers, allowing the new containers to share all the remaining host file system resources and classifying these new containers as the second tag containers (par. 0026 … Because the percentage of processor resources assigned to Virtual Machine A in this example is less than the guaranteed fractional capacity of 40% of Virtual Machine A, the percentage of processor resources assigned to Virtual Machine A is set to 40%, the guaranteed fractional capacity of Virtual Machine A. The remaining 60% of processor resources are divided among the non-critical virtual machines according to their respective proportional weights. As such, each of Virtual Machine A, Virtual Machine B, and Virtual Machine C is assigned one-third (100/300) of the remaining 60% of processor resources, resulting in each of the non-critical virtual machines being assigned 20% of processor resources. That is, critical virtual machine[s] [equiv. to first tag VMs] such as VM A is allocated a guaranteed minimum amount of resources, while the remaining resources are shared among of non-critical virtual machines [equiv. to second tag containers]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating the method of allocation resources to critical and non-critical virtual machines as set forth by Vega, because it would provide for primarily allocating resources to a first group containers based guaranteed amount of resources, and sharing the remaining resources among remaining containers. This would have provided for optimizing the resource utilization and improved performance.
Wang and Vega does not expressly disclose: classifying the lock resources into first locks that can be fined and second locks that cannot be fined based on granularity of the lock resources; … configuring fine replicas of the first locks to form respective locks.
However, Li teaches classifying the lock resources into first locks that can be fined and second locks that cannot be fined based on granularity of the lock resources; configuring fine replicas of the first locks to form respective locks (par. 0055 scheduling methods are classified into a coarse-grained lock scheduling method and a fine-grained lock scheduling method; par. 0025 generate the scheduling configuration information according to the microkernel task type, and the microkernel task priority and/or the control program running time of each control program by using a fine-grained lock scheduling method; where in the fine-grained lock scheduling method, each physical core corresponds to one lock, control programs are obtained from the one control program according to computing resources required by the at least one control program and are configured on respective ones of the plurality of physical cores according to dependency among the control programs, each control program [container] acquire a lock corresponding to the respective one of the plurality of physical cores running the each control program, the control programs having locks currently execute the kernel mode operation on the respective ones of the plurality of physical cores running the control programs so as to be executed in parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang and Vega by incorporating the method of assigning fine-grained locks to processes for accessing processor core resources as set forth by Li because providing containers with fine-grained locks would have resulted in high concurrency and thereby improved performance.
Wang, Vega and Li does not expressly teach: ending the file system operation corresponding to the second tag containers by deleting the second tag containers directly; and where the first tag containers are deleted, releasing the file system resources allocated thereto and updating the remaining amount of the host file system resources. 
However, Olshefski teaches: ending the file system operation corresponding to the second tag containers by deleting the second tag containers directly; and where the first tag containers are deleted, releasing the file system resources allocated thereto and updating the remaining amount of the host file system resources (par. 0156, the container is successful at acquiring resources (decision block 912), it is provisioned, deployed, and remains in an active state (step 914) until it receives a signal to switch the service element OFF to an idle or standby state (step 916). After the terminate signal has been received, the container begins the termination procedure by releasing resources allocated to it, as described above).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang, Vega and Li by incorporating the method of terminating a container as set forth by Olshefski because it would provide for efficiently terminate containers by releasing resources to the host system so as to allow the resources to be reclaimed and allocated to other containers in the system, with predictable results.

As per claim 5, it is a docker-container-oriented system having similar limitations as claim 1. Thus, claim 5 is rejected for the same rationale as applied to claim 1.

As per claim 6, Wang further teaches wherein the system further comprises a file system resource statistics module, which is configured for: during the creation of new containers, identifying a total amount and a remaining amount of the file system soft resources so as to determine whether host file system resources required by the new containers can be allocated to the new containers (par. 0094 … kernel detects that the container system OS1 and the container system OS2 are started; par. 0012 … If the reserved minimum fraction of resources is greater than the calculated share of resources, the virtual machine is assigned as its share of resources its reserved minimum fraction of resources. The remaining processor resources are then shared on a proportional basis by those virtual machines not having been assigned its reserved minimum share of processor resources.).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Vega, Li and Olshefski, and further in view of Kang et al. “MultiLanes: Providing Virtualized Storage for OS-Level Virtualization on Manycores”.

As per claim 7, Wang, Vega, Li and Olshefski does not expressly teach:  wherein the system kernel at least comprises an underlying file system, a container UnionFS and a virtual file system, in which: the virtual file system is provided with the kernel functions and the container UnionFS is configured to enable the containers to access the underlying file system.
However, Kang teaches: wherein the system kernel at least comprises an underlying file system, a container UnionFS and a virtual file system, in which: the virtual file system is provided with the kernel functions and the container UnionFS is configured to enable the containers to access the underlying file system (Fig. 2, and 5, pages 9 and 15, describe Containers, Host file system,  virtual file system VFSs and a SFS [equiv. UFS]; page 8, section 4.2 … host multiple containers, each of which
accesses its guest file system).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Wang, Vega, Li and Olshefski a system kernel as set forth by Kang as this would allowed containers with efficient access to system files, with predictable results.

As per claim 8, Kang further teaches wherein a file system operation corresponding to the containers is transmitted to the underlying file system through the virtual file system and the container UnionFS successively, in which: the container UnionFS is such configured that each of the containers is configured with container file system instances (page 7, For example, the SFS lookup operation is similar to that of Unionfs in that they both look up a directory object across all the underlying replicated parent directories to get all of the object’s replicated ones and both return the lookup result immediately once the found object is identified as a file; Fig. 2, and 5, pages 9 and 15, describe VFSs and a SFS [equiv. UFS] configure provide containers access  to Host file system).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (into independent claims 1 and 5) including all of the limitations of the base claim and any intervening claims, and overcome the rejections under 112 (b).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/WH/
Examiner, Art Unit 2195